Citation Nr: 1613460	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a prostate disability, to include prostatitis and benign prostate hypertrophy (BPH). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board previously remanded this claim in November 2013 for a VA examination and further development.  The Board finds that development has been substantially accomplished and the claim is again before the Board.   


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents.

2.  The weight of the probative evidence is against a finding that the Veteran's current prostate disability manifested during service, within one year of separation from service, or was caused by any incident or injury during service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated February 5, 2016.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

With regard to disabilities a Veteran attributes to exposure to herbicides, for Veterans who served in the Republic of Vietnam, service connection may be presumed for certain enumerated disease, such as prostate cancer, that become manifest within a presumptive period..  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).  

The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309(e) (2015).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20308 (2014).  However, regardless of the applicability of the presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the malady which developed years later.   Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Prostate Disability

The Veteran claims that he has a prostate disability that had its onset during or due to active service and has been ongoing to the present.  Specifically, he asserts that he has intermittent symptoms of prostatitis such as enlarged prostate, discomfort, and urination issues.  A review of the evidence of record, to include service and post-service medical records, VA genitourinary examinations, and private medical evidence shows no ongoing diagnosis of chronic prostatitis, or any etiological relationship between the Veteran's currently diagnosed BPH and his service.  Therefore, the Board finds that the preponderance of evidence is against the claim.  Therefore, the claim for service connection must be denied. 

The Veteran served in the Republic of Vietnam during the Vietnam era, and therefore, exposure to herbicide is conceded.  However, the Veteran's claimed disabilities of prostatitis or BPH are not among those conditions enumerated by VA as presumptively associated with exposure to herbicides.  A review of the medical evidence of record does not show any diagnosis or treatment for prostate cancer.  Therefore, presumptive service connection based on herbicide exposure is inapplicable to this claim.  

Neither prostatitis nor BPH are diseases enumerated in the VA regulations as chronic conditions for which presumptive service connection may be granted.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Both the theory of continuity of symptomatology and presumptive service connection can be used only in cases involving those conditions explicitly recognized as chronic diseases, which does not include prostatitis or BPH.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, no presumptive theory of entitlement is applicable in this case, and the Board will consider direct service connection.

At a December 2009 VA examination, the Veteran was diagnosed with BPH.  After a review of the medical records and claims file, the examiner opined that there was no indication that the Veteran had a chronic prostate condition such as prostatitis, to include any ongoing disability from service.  The examiner, while acknowledging that the Veteran was treated for prostatitis during service in 1966, concluded that condition was also not etiologically related to his current diagnosis of BPH.

At a December 2013 VA examination to determine the nature and etiology of any prostate disability, the examiner again conducted a review of the medical history, and an in-person examination of the Veteran. The Veteran was again diagnosed with BPH, and the examiner again, in a thoroughly comprehensive opinion, denied any causal or etiological relationship between the Veteran's diagnosed condition and any prostate condition during service.  Specifically, the examiner noted several bases for the negative nexus opinion regarding the Veteran's prostate condition.  The examiner noted that the Veteran's current diagnosed condition, BPH, was neither inflamed nor tender to the touch.  That condition was benign in nature and was age related.  The examiner noted that prostatitis is an inflammatory condition that involves tenderness and is resolved with antibiotics.  As the two conditions are disparate in nature, the examiner opined that any acute prostatitis cannot be etiologically related to the current condition of BPH. 

The examiner also determined that there was no medical evidence that the Veteran suffered from a chronic, or ongoing, condition of prostatitis, since service.  Specifically, the examiner noted that while the Veteran had various urological conditions after service such as kidney stones or hematuria, there was no evidence that the Veteran was diagnosed or treated for prostatitis throughout the time after service.  The examiner noted that the private medical records provided by the Veteran for treatment did not actually provide any diagnosis of prostatitis, or provide antibiotics for prostatitis.  Therefore, the December 2013 examiner found no evidence of an ongoing or chronic condition of prostatitis and that the Veteran's symptoms were attributed to his BPH. 

The Board finds that a review of the medical evidence of record shows the same findings outlined by the VA examiner's opinion. Specifically, there are only two instances in which the records show a prostate condition, in a private treatment record date March 2003 and in a VA medical record from July 2011.  In the March 2003 private medical record, the Veteran's treating physician noted that an analysis of the Veteran's urine showed 'perhaps' persistent evidence of prostatitis.  However, the physician found no current symptoms or concerns, to include no dysuria or voiding issues, and ultimately concluded that no additional antibiotics were necessary for treatment. 

The July 2011 VA medical record also demonstrated the same level of inconclusive notation with regard to the Veteran's prostate.  The medical record simply noted prostate problems as an issue, with no diagnosis or mention of symptoms, urinary or otherwise. 

The Board notes that those are the only two instances during the nearly four decades since the Veteran left service, that the medical evidence of record demonstrates any issues with the Veteran's prostate.  However, even considering these records, the Board finds that neither instance demonstrates a diagnosis or continuous condition of prostatitis since service.  he Board notes that the July 2011 medical record fails to identify any specific diagnosis or condition, and is silent on any symptoms.  Therefore, the Board finds that record does not show it is at least as likely as not prostatitis was present or related to service.  Likewise, the March 2003 private medical note explicitly states that the physician's quick evaluation revealed no current symptoms or concerns.  While the private physician nonetheless mentions evidence of persistent prostatitis, the physician qualifies such statements with the word 'perhaps', which is not definitive in nature, and is couched in the realm of possibilities.  The Board finds that, that type of opinion lacks the definitive conclusion required for a medical opinion to be considered probative. Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (may or may not language by physician is too speculative).  Accordingly, the Board does not afford significant probative weight to either medical record or opinion.  In any event the Board finds those medical records are outweighed by the thorough VA examinations which found BPH and that prostatitis was not shown.

Finally, the Board notes that the Veteran has also consistently contended that his prostate condition has been ongoing since service.  Specifically, during the hearing before the undersigned, the Veteran asserted explicitly that he had been experiencing intermittent symptoms of a prostate condition on a bi-monthly basis, since the incident during service in 1966.  However, the Veteran does not offer any competent accounts or descriptions of specific symptoms experienced during or even prior to the claims period, and has only stated that he has had prostate issues since service.  While the Board acknowledges that symptoms such as hesitancy starting a steam and weak streams, dribbling, and even enlarged prostate, were noted during the VA examinations, those symptoms have been considered by the VA examiners and attributed to BPH, and have been found not to be related to service by competent medical opinion. 

The Board finds that while the Veteran may be considered credible and competent to describe lay observable symptoms, he has not shown to possess the requisite medical education, training, and experience to diagnose or differentiate complex conditions such as prostatitis or BPH.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is equally not competent to speak to the etiology of those conditions, as it relates to service.  Medical diagnoses and opinions have been provided by the medical professionals after a thorough review of the Veteran's medical history and examination of the Veteran, and are afforded more probative weight. 

Consequently, the Board finds that the preponderance of evidence is against the claim for service connection on a direct basis.  The competent medical evidence of record demonstrates a diagnosis of BPH which the VA examiners found to be not related to service.  Additionally, at no point during the claims period does the evidence shows that a diagnosis of prostatitis, the condition the Veteran had during service, was at least as likely as not warranted.  The March 2003 private medical record not only falls well outside the claims period, the Board finds that the record itself does not conclude a definitive diagnosis.

Accordingly, the Board finds that the preponderance of evidence is against the claim, and the claim for service connection for a prostate disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a prostate disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


